The petitioner, John W. Music, filed his petition in this court August 25, 1917, for the purpose of being admitted to bail pending the final hearing and determination of a charge of murder filed against him in Cimarron county, wherein upon his preliminary examination before the county judge he was held to answer for the murder of one Wade Burnett, on the 2d day of July, 1917. Attached to said petition and made a part thereof is a stipulation as to the facts which the evidence tended to show, and that the judge of the district court of Cimarron county has been absent from the state; also the statement of E.B. McMahan, county judge, recommending that petitioner be admitted to bail.
In consideration of said stipulation it was on the 25th day of August, 1917, ordered and adjudged that said petitioner be admitted to bail, and the same is fixed in the sum of $12,000, bond to be conditioned as required by law. Upon giving bond in this sum, the same to be approved by the court clerk of Cimarron county, the petitioner to be released from custody.